The opinion of the court was delivered by
Barrett, J.
It is correctly stated in the charge to the jury, that, to bind the town, it was necessary that the selectmen should have taken action under the vote, resulting in what the law would recognize as a contract between them and the plaintiff to pay him a bounty. This implies that the selectmen, whether acting in concert, or by Church alone, should have been the one party taking action with reference to the plaintiff as the other party. In effect, there must have been a proposition by them to the plaintiff, and accepted by him, or a proposition by him, and accepted by them, under said vote, constituting a contract, effectuated by a meeting of the minds of the parties. This is not the case of an assumpsit to be implied, to pay quantum meruit, or quantum valebant, for beneficial services rendered for the defendant without request, but with its acquiesence, and in such a way as to show that it was, or ought to have been, mutually expected by the parties that reasonable compensation would be made therefor. If the town is to be held liable, it is because, by its selectmen, it ex*279pressly contracted with the plaintiff under the authority and in pursuance of the vote of December 7,1863!
The vot<K.itself was not an open, general offer that any one might regard as personal to himself, and by complying with its terms, would obligate the town as by an express contract. The plaintiff does not show or claim that the selectmen, or any one of them, made any application or proposition to him to enlist and be mustered in under said vote. He only shows and claims that previous to his re-enlistment on December 16th, he learned by a letter written by Truman T. Church to one of the members of his company, that the town was paying a bounty of $300 to each man who would enlist to the credit of the town on its quota under the call of October 17th. It is not shown nor intimated that the letter was written by Church in his official character and capacity as selectman, or in behalf of the town in any respect. Eor aught that appears, it was a friendly, unofficial letter to a soldier friend, informing him in general terms what the town was doing in the matter of getting recruits under the recent call — not designed or purporting to be an offer to anybody, even to him to whom it was addressed, for an enlistment under that vote. Indeed, the letter, as it is set forth, did not state in full the essential terms of the vote —not containing any thing as to being mustered into the United States service before January 5th, 1864.
As it is not shown that the selectmen, or any one of them, had made any proposition or offer to, any of the men in the field, under said vote, of course, the letter sent to the selectmen signed L. Bronson, could have no effect in the direction of consummating a contract between them and the parties named in said letter. It had no official authenticity as a verification of the fact stated. Only the- enlistment and muster-in papers, or the records of 'the Adjutant General’s office, could reliably verify the fact of the enlistment, the muster in, and the credit. At the time that letter was written, and until the order of January 8, 1864, those re-enlisted men could not apply on the quota of the town under the call in question. Of course, if the contract was consummated so as to bind the town, it became so when said letter of Bronson was received by the selectmen ; and thereafter the town would have *280been bound to pay them the bounty, notwithstanding the selectmen should personally have contracted with home recruits to the full number of the quota, and have bound the town to pay them. It seems very plain that such a view cannot be maintained. It does not answer the point to say that the plaintiff applied on that quota to the credit of the town, unless he so applied in virtue of a contract with the selectmen. They had no knowledge of what he was doing in the matter of re-enlistment at Brandy Station on the 16th of December, and would have had no control over what he was doing if they had known of it. The information conveyed by the letter of Bronson, as before remarked, had no official authenticity and effect.
They were under no duly, and had no official function, to undertake to undo what the plaintiff, without their knowledge or Request, had done in the matter of re-enlistment to the credit of the town. They left that matter with the plaintiff, without interposition or interference on their part. It is of no account, as affecting the obligation of the town to the plaintiff on the score of a contract made by the selectmen, that the selectmen actually contracted with only six men to apply on the quota of eight, and so, the town being short by two men, the plaintiff supplied the place of one of them. Whether the selectmen would contract with more than six men, was a matter between them and the town. Whether the town should fill its quota, was a matter between the town and the government, involving liability to a draft in case it should not fill it. The filling of the quota was put into the hands of the selectmen, to be done by contracts which they should see fit to make with persons for that purpose. It was not the province, of the plaintiff, at the charge of the town, to help supply any part of the number required, unless in virtue of a contract made-by him with the selectmen to that intent and effect. From what is thus said, it is apparent that we regard to be erroneous the part of the charge as to the letter of Church, and what would constitute a contract binding on the town under the vote in question. As to the residue of case, no opinion is expressed.
Judgment reversed; remanded.